Citation Nr: 1600141	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  10-14 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for traumatic brain injury (TBI).

3.  Entitlement to service connection for migraines, claimed as secondary to TBI.

4.  Entitlement to service connection for benign post traumatic positional vertigo (dizziness), claimed as secondary to TBI.

5.  Entitlement to service connection for photophobia, claimed as secondary to TBI.

6.  Entitlement to service connection for a psychiatric disorder other than depressive disorder, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for obstructive sleep apnea (OSA).

8.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 2000 to August 2004.  

The issues of service connection for tinnitus, photophobia, PTSD, OSA, and bilateral hearing loss come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  The issues of service connection for TBI, dizziness, and migraines are on appeal from a January 2010 rating decision.  In September 2015, the Veteran testified at a videoconference Board hearing before the undersigned; a transcript is included in the record.  On the record at the Board hearing, the Veteran waived initial RO review of any material submitted after the last RO adjudication.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at the September 2015 Board hearing, the Veteran withdrew the appeal of the issues of PTSD, OSA, and bilateral hearing loss; there are no questions of fact or law remaining before the Board in these matters.

2.  TBI did not occur in service, and any residuals associated with TBI are not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  The Veteran's migraines did not have their onset during active service, or within one year thereafter, and is not related to any incident of active service.

4.  The Veteran's dizziness did not have its onset during active service, or within one year thereafter, and is not related to any incident of active service.

5.  The Veteran's photophobia did not have its onset during active service, or within one year thereafter, and is not related to any incident of active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issues of service connection for a psychiatric disability other than PTSD, OSA, and bilateral hearing loss are met; the Board has no further jurisdiction in such matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for service connection for TBI are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for migraines have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for dizziness have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for photophobia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

The Veteran withdrew his appeal of the issues of service connection for PTSD, OSA, and bilateral hearing loss on the record at the September 2015 Board hearing.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal on these matters, and they are dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claims remaining on appeal (and decided herein), the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in June 2009, VA notified the Veteran of the information needed to substantiate his claims (to include on a secondary basis), to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran was afforded VA examinations for TBI (and reported residuals) in July and August 2009, with an addendum opinion in November 2009.  As discussed in more detail below, the Board finds the examination reports, taken together, adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board acknowledges that the Veteran was not provided with a VA nexus examination/opinion as regards his migraines, photophobia, and dizziness on a direct basis (i.e., not secondary to TBI), but finds that an examination is not required in order to make a final adjudication.  Absent any competent evidence indicating that such disabilities may have been associated with his service on a direct basis, a medical nexus opinion is not warranted, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (a conclusory lay nexus statement is not sufficient to trigger VA's duty to provide an examination). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in September 2015, the undersigned explained what was needed to substantiate the claim of service connection.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including migraines, dizziness, or photophobia, if manifested as organic diseases of the nervous system) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  If a chronic disease enumerated in 38 U.S.C.A. § 1101(a) (West 2014); 38 C.F.R. § 3.309(a) is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 3 .310(a).  Establishing service connection on a secondary basis requires evidence of (1) a current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he suffered a TBI during service, when he hit his head on a television stand, and that he has had residuals symptoms since that time, to include photophobia, dizziness, and migraines.

The Veteran's STRs indicate that in July 2003, he sought medical treatment for a dime-sized laceration to the left forehead above his left eye that he reported had occurred when he bumped his head on a television stand in the gym.  There was some swelling around the laceration.  Pupils were equal, round, and reactive to light.  He was alert and oriented, and denied any loss of consciousness, dizziness, blurred vision, headache, or any other concerns or complaints.  The laceration was cleansed and a bandage applied.  He was given a cold pack and to return the following morning for follow-up, or if he experienced any dizziness, headaches, or blurred vision.  His STRs do not reflect any follow-up treatment from this incident.

In March 2004, the Veteran received Tylenol without seeing a medical provider; the record does not indicate the purpose of such treatment (i.e., whether to treat headaches or another complaint, such as musculoskeletal pain).  

On a dental health questionnaire signed annually on August 2000, 2001, 2002, and 2003, the Veteran denied all listed conditions, including fainting or dizziness, except blood transfusions, and denied any additional unlisted conditions.  On a dental health questionnaire completed and signed in June 2004, the Veteran denied all listed conditions, including fainting or dizziness. 

On July 2004 medical examination, prior to separation from active service, the Veteran was clinically evaluated as normal, with the exception of a left shoulder tattoo and a 1 centimeter vertical scar on the left forehead.  On comprehensive optometry examination with pupil dilation, the Veteran's eyes were evaluated as normal.  On the accompanying report of medical history, the Veteran specifically denied any eye trouble or disorder, frequent or severe headaches, any episodes of memory loss or amnesia, and any periods of unconsciousness or concussion.  He provided narrative descriptions regarding treatment for epididymitis and chest pain, but described no other significant medical treatment.	

On October 2004 postservice VA treatment to establish care, the Veteran denied headaches, vision changes, or any neurological symptoms.  He denied any physical symptoms lasting longer than 3 months or interfering with activities of daily living.  The only disability diagnosed was borderline hypertension.  

On December 2008 VA mental health treatment, the Veteran reported that he suffered a mild TBI when he was hit on the head while on active duty, resulting in a concussion with loss of consciousness and dizziness.  He reported that after the head injury, he developed problems with memory, balance, photosensitivity, irritability, headaches, and sleep disruption.  A separate December 2008 VA treatment record indicates that, following separation from active service, the Veteran was employed for three years as a heavy equipment operator in Kuwait, returning earlier that year.   

On February 2009 VA TBI consultation, the Veteran reported that in 2003 or 2004, he hit his head on a frame in the gym, but has amnesia for the actual event.  He reported his belief that he lost consciousness for an unknown period of time, and that he required assistance to reach medical treatment.  He reported that he began to experience intermittent headaches, dizziness, and nausea in the days and weeks that followed.  The impression of the treatment provider was that (based on the Veteran's report) the Veteran suffered a concussion/mild TBI during active service.

On March 2009 VA neurology treatment, the Veteran reported that the 2003 injury to his forehead had involved loss of consciousness for minutes, possibly an hour or so.  He reported that he required assistance to get to the infirmary for treatment, and has some amnesia for the event.  He reported daily headaches in the years since, constant photophobia, and dizziness/imbalance when his eyes are closed.  On examination, intense bilateral photophobia was clinically observed.  At that point in time, he was diagnosed with migraines with photophobia and dizziness, as well as tension headaches related to a musculoskeletal disability; TBI was not diagnosed.

On July 2009 VA mental health treatment, the Veteran reported that he hit his head on a metal television stand in the gym while on active service, that he lost consciousness for 10-15 minutes, that he had to be carried to the medic, and that he had symptoms of headaches, dizziness, blurred vision, ringing in the ears, fatigue, concentration, and memory problems since.  He could not recall all details of the event.  

On July 2009 VA TBI examination, the Veteran reported being knocked unconscious for an unknown length of time after hitting his head on a frame in the gym, with headaches, dizziness, and nausea as a result.  He stated that he had amnesia for the remainder of that day.  The examiner noted that cognitive testing/mental status examinations conducted in February, March, and April 2009 gave very different results, calling into question their validity and the Veteran's motivation.  The examiner provided a diagnosis of TBI based on the Veteran's report of the incident in question.  

On July 2009 VA ophthalmology examination, the Veteran appeared photophobic, and he refused dilation.  The examiner stated that he doubted the photophobia was related to TBI.  

On August 2009 VA examination, the Veteran reported that, during service, he was in the gym and hit a metal television frame stand while walking by.  He reported loss of consciousness of 10-15 minutes, after which his friends found him on the ground and took him to receive medical attention.  He reported that he did not remember the actual event, just what he was told by his friends.  The severity of the condition was assessed as mild and stabilized, with residual symptoms, including headaches, dizziness/vertigo, balance problems, testicular pain, heat intolerance, memory and cognitive impairment, and photophobia.  The examiner diagnosed the Veteran with photophobia, vertigo, and headache, secondary to TBI incurred in service.

In September 2009, the Veteran's VA internist opined that the Veteran's medical problems are related to brain trauma (TBI), and that he has never seen anyone as young as the Veteran with such extensive disability.  That same month, a VA neurology resident recorded the Veteran's report of TBI in 2003, during active service, with headaches since that time.  The resident noted that the Veteran was a poor historian.  An attending neurologist concurred that the Veteran had experienced a mild TBI.  

On September 2009 private optometry treatment, the Veteran stated that he didn't know whether he might have a head injury from an explosion two decks away on ship while on active service.  He again reported that he was hit his head on a television stand while in service, lost consciousness, was found by friends, and was taken to medical care.  He reported that he had headaches and light sensitivity at that time.  In October 2009, he was noted to be very light sensitive.  In December 2009, his balance was noted to have improved after the use of yoked prism glasses.  

In November 2009, a VA examiner was asked to reconcile the prior findings of TBI during active service with the Veteran's STRs, which were negative for symptoms of such injury.  The VA examiner responded that the Veteran's TBI was less likely than not related to the documented July 2003 incident, as the Veteran was alert and oriented at the time and denied any loss of consciousness, dizziness, blurred vision, or headache.  

Subsequent treatment records document continued treatment for residuals of TBI.

At the September 2015 Board hearing, the Veteran testified that he hit his head on a television stand in a gym while on active service.  The Veteran testified that he had symptoms of dizziness since then, but not at the time he received medical treatment.  The Veteran stated that he had the symptoms now associated with TBI during service, but that he denied them on in-service examination due to a fear of doctors and medical treatment. 

In November 2015, the Veteran submitted a nexus statement from his private optometrist, in which the optometrist documented the Veteran's report, noted above, that he lost consciousness during service after hitting his head on a television stand and was carried by two friends to obtain medical treatment.  The optometrist noted the success in treating the Veteran with yoked prism glasses and opined that the Veteran experienced a TBI when he hit his head on the television stand during service, with residual symptoms to include dizziness, photophobia, and migraines.  

It is not in dispute that the Veteran has been diagnosed with residuals of TBI (including headaches, photophobia, and dizziness) by VA and private treatment providers.  What remains to be established is whether the Veteran's TBI occurred during his active service, to include as a result of the event documented in July 2003 when he hit his head on a television stand in the gym.  

The Board notes that there are several positive nexus opinions in the record, to include from the Veteran's private optometrist, a VA internist, and from VA examiners.  However, those opinions are premised on the Veteran's report of the July 2003 incident and the symptoms he experienced at and from that time.  Thus, the credibility of the Veteran's testimony on that matter is critical to the resolution of the matters decided herein.

Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra.  

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  See 38 C.F.R. § 3.159  (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1337.

The Board acknowledges that the Veteran has contended, since December 2008, that he when he hit his head in July 2003, he lost consciousness, required assistance in obtaining medical treatment, and had symptoms of dizziness, headaches, and photophobia consistently since that time.  The Veteran is competent to report such symptoms, as they are capable of lay observation.  

However, the Board notes that at the time of the July 2003 incident, the Veteran denied all of the symptoms now alleged to have occurred, including specifically denying loss of consciousness, dizziness, and headaches.  In August 2003 and June 2004, he specifically denied any fainting or dizziness, as well as any other relevant symptoms.  While an STR notes that he obtained Tylenol in March 2004, there is no indication that the medication was sought to treat symptoms of headache, dizziness, or photophobia.  At separation from service, in July 2004, the Veteran was clinically evaluated as normal in all relevant systems, and specifically denied any eye trouble or disorder, frequent or severe headaches, any episodes of memory loss or amnesia (such as the claimed amnesia for the event in question), and any periods of unconsciousness or concussion.  He was able to complete an eye examination that included pupil dilation, and there was no evidence of photophobia at that time.  Furthermore, on October 2004 postservice VA treatment to establish care, the Veteran denied headaches, vision changes, or any neurological symptom, and denied any physical symptoms lasting longer than 3 months or interfering with activities of daily living.  Thus, the Board finds that the Veteran's reports, since December 2008, that the July 2003 incident in service caused him to lose consciousness and experience dizziness, migraines, and photophobia from that point (or from shortly thereafter), are contradicted by the contemporaneous evidence of record in which he repeatedly denied such symptoms.  

The Board acknowledges the Veteran's September 2015 hearing testimony that he intentionally withheld reporting such symptoms due to a fear of doctors/medical treatment.  However, the Board notes that his STRs document that, in addition to periodic comprehensive examinations, he sought treatment during service for symptoms such as chest pain, epididymitis, and gastritis, and that he also reported those conditions (as well as hearing loss) on his report of medical history at separation from service.  As the Veteran's STRs indicate that he sought medical treatment for several conditions during service, and that had reported those conditions and more at separation, the Board finds that the Veteran's testimony that he was too fearful to seek medical treatment during service for the disabilities now at issue is likewise contradicted by the record.  

As the contemporaneous evidence of record contradicts the Veteran's subsequent testimony, first offered shortly before initiating a claim for VA disability benefits, that he experienced loss of consciousness, dizziness, migraines, or photophobia at any time during service or as of October 2004 postservice VA treatment, the Board finds that the Veteran's testimony as to such is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the Board may find lay evidence lacks credibility if it is the product of bias or conflicts with other statements).  [The Board is not making a finding that this lack of credibility is due to any negative motive on the Veteran's part; the medical record suggests that the Veteran did incur a TBI at some point subsequent to active service (perhaps during his civilian assignment postservice), and that he has memory impairment as a result.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (the Board must make an express credibility finding regarding lay evidence)].

Although the Board has found that the Veteran's postservice testimony about the events of July 2003 and subsequent symptoms in service is not credible, it has nonetheless considered whether anything in the clinical record suggests an in-service TBI related to the July 2003 incident.  The November 2009 VA examiner provided a negative nexus opinion on this matter, noting that, when receiving treatment, the Veteran expressly denied loss of consciousness, dizziness, blurred vision, or headache.  Thus, the Board finds that the November 2009 VA nexus opinion is probative and independent evidence that the Veteran did not experience a TBI as a result of the July 2003 incident.

The Board acknowledges a November 2015 VA treatment record noting disagreement with the November 2009 VA examiner's assessment, on a prior occasion, that the Veteran did not have a TBI.  However, for the purpose of this decision, the Board is not disputing that the Veteran has a current diagnosis of TBI and related residuals.  The issue being resolved herein is whether that TBI occurred during service.  All positive nexus opinions of record, VA and private, have been premised on the Veteran's testimony that he lost consciousness after hitting his head in July 2003 and that he has continued to suffer residual symptoms since that point.  The Board has found that his testimony on this matter is not credible.  Consequently, the positive nexus opinions are based on an inaccurate factual premise and are not probative evidence in support of the Veteran's claims.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("[a]n opinion based upon an inaccurate factual premise has no probative value").

The Board also notes that the January 2010 rating decision on appeal also granted service connection for left eye ptosis and impaired left side facial sensation related to the July 2003 incident.  However, in that case, service connection was granted based on injury to a facial nerve at the site of the laceration; it was not premised on a finding that the Veteran suffered a related TBI.  

The Board has also considered whether the Veteran experienced a TBI during service at some point other than during the July 2003 incident (e.g., during the May 2003 explosion on ship.)  However, there is no clinical association between any other event and his current TBI residuals, nor did the Veteran claim symptoms (other than ringing in the ears and unspecified visual disturbance) related to such event.  Furthermore, to the extent that he does attribute any symptoms (other than tinnitus) to such event, the Board notes that, as discussed above, his contemporaneous denial of any symptoms during service, at separation from service, and immediately postservice contradicts any suggestion that he experienced a TBI or related residuals during active service.

The Board has also considered with the Veteran is entitled to service connection for migraines, dizziness, or vertigo on a direct basis.  However, as previously noted, his STRs are negative for such complaints, he denied such complaints at separation from service, and he did not report any such symptoms when seeking VA treatment postservice in October 2004.  (A March 2004 STR notes that Tylenol was dispensed, but not what it was dispensed to treat.)  There is no medical evidence suggesting that such complaints are related to service on a direct basis.

In sum, the record confirms that in July 2003, during active service, the Veteran hit his head on a television stand in the gym and suffered a small laceration with swelling.  Beginning in December 2008, the Veteran has alleged that he lost consciousness and has experienced dizziness, migraines, and photophobia since that event.  The record contains several positive nexus opinions premised on his report of the July 2003 incident.  However, the Board finds that the contemporaneous evidence of record, to include the Veteran's repeated denials in his STRs that he had experienced loss of consciousness, dizziness, migraines, eye problems, or any other symptoms related to TBI contradicts his subsequent testimony.  Consequently, the Board finds that the Veteran's testimony is not credible, and that the positive nexus opinions based on such testimony are not probative evidence in support of his claim.  

Furthermore, the record includes a negative VA nexus opinion finding that as the Veteran denied loss of consciousness and related symptoms, he did not experience a TBI as a result of the July 2003 incident.  There is no other competent and credible evidence of record to support the Veteran's claim that he experienced a TBI (or the claimed residuals) during service, nor that the symptoms claimed as TBI residuals are due to service on a direct basis.  Consequently, the claims of service connection for TBI, migraines, dizziness, and photophobia must be denied.

 
ORDER

The appeal seeking entitlement to service connection for PTSD is dismissed.

The appeal seeking entitlement to service connection for OSA is dismissed.

The appeal seeking entitlement to service connection for bilateral hearing loss is dismissed. 

The appeal seeking entitlement to service connection for TBI is denied. 

The appeal seeking entitlement to service connection for migraines is denied. 

The appeal seeking entitlement to service connection for dizziness is denied. 

The appeal seeking entitlement to service connection for photophobia is denied. 



REMAND

On May 2003 postdeployment questionnaire, the Veteran denied experiencing ringing in the ears at any time during his February 2003 to May 2003 deployment.  However, in an October 2009 stressor statement in conjunction with his (withdrawn) claim for a psychiatric disorder other than depressive disorder, the Veteran reported that there was an explosion on board ship during his active duty, and that following the explosion he had ringing in his ears.  In January 2010, it was confirmed from deck logs that the reported explosion occurred in May 2003, injuring 10 personnel.

On June 2009 VA audiological examination, the examiner's negative nexus opinion was premised, in part, on a lack of tinnitus complaints in the Veteran's STRs.  (On August 2009 VA audiological examination, the examiner did not opine as to the etiology of the Veteran's tinnitus.)  The Board notes that a lack of tinnitus documentation in the STRs is not, by itself, fatal to the Veteran's claim.  Furthermore, the June 2009 VA examiner did not consider the Veteran's lay testimony that he had ringing in the ears after the May 2003 explosion on  board ship, or his testimony regarding continuity of symptomatology since service.  (The Board notes that the Veteran denied any ringing in the ears on May 2003 postdeployment questionnaire, but that may have predated the May 2003 explosion.)  Consequently, remand for a new examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for a VA audiology examination of the Veteran to determine the nature and likely etiology of his current tinnitus.  Based on review of the entire record (to include this remand), including the service treatment records, and the Veteran's reports of acoustic trauma during service (which should be deemed credible for the purpose of examination), the consulting audiologist is asked to identify the etiology of any tinnitus.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include as due to/aggravated by acoustic trauma therein.  The examiner should assume the Veteran was exposed to acoustic trauma during his service on board an amphibious assault ship.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why that is so.
 
2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


